         Case 2:19-cv-05280-GAM Document 23 Filed 08/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LINDA BONNIE SCRIPNICENCU,                       :
                Plaintiff,                        :                 CIVIL ACTION
                                                  :                 No. 19-5280
                       v.                         :
                                                  :
 LSF9 MASTER PARTICIPATION TRUST,                 :
 et al.                                           :
                Defendants.                       :
                                                  :



                                          ORDER

       This 18th day of August, 2020, upon consideration of Defendants’ Motion to Dismiss the

Second Amended Complaint (ECF 19), Plaintiff’s Opposition (ECF 20), and Defendants’ Reply

(ECF 21), it is hereby ORDERED that Defendants’ Motion is GRANTED, Plaintiff’s Second

Amended Complaint is DISMISSED with prejudice, and the Clerk of the Court is hereby

directed to mark the case closed.


                                                  /s/ Gerald Austin McHugh
                                                  United States District Judge
